Citation Nr: 0825822	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-07 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 for 
the minor child of the veteran.  

2.  Entitlement to non-service-connected death pension 
benefits for the veteran's minor child.

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from October 1972 to March 
1976.  He died in September 2004.  The appellant is the legal 
custodian of the veteran's surviving minor child, J.R.I., and 
is seeking survivor's benefits on his behalf.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

On her November 2004 application for DIC benefits, the 
appellant indicated that she was not claiming that the cause 
of the veteran's death was due to service.  However, in her 
March 2006 substantive appeal, she set forth arguments which 
appear to be in support of a claim for entitlement to service 
connection for the cause of the veteran's death.  In July 
2006, the RO sent the appellant a letter informing her of the 
VCAA and its potential effect on her son's claim; however, 
the RO never issued a rating decision which specifically 
addressed the cause-of-death claim.  Therefore, the issue of 
entitlement to service connection for cause of death is 
referred to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died on September [redacted], 2000.  

2.  At the time of his death, the veteran did not have 
service connection in effect for any disabilities.  

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death; nor was he 
rated totally disabled continuously after his discharge from 
service in March 1976 for a period of at least five years 
immediately preceding death.  He was not a former prisoner of 
war.  

4.  The veteran's minor child, J.R.I., is in receipt of 
Social Security benefits, which exceeds the maximum annual 
rate of improved death pension for a surviving child.  

5.  At the time of his death, the veteran did not have any 
service-connected disabilities, and he did not have any 
pending claims for VA benefits.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002 & Supp. 2007); 38 C.F.R. § 3.22 
(2007).  

2.  The criteria for entitlement to death pension benefits 
have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.24, 3.271, 3.272 (2007).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).


The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in July 2006 which fully addressed all 
required notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  Although no longer required, the appellant was 
also asked to submit evidence and/or information in 
possession to the RO.

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  As noted, the appellant was 
advised of her opportunities to submit additional evidence 
and, subsequently, an SOC dated in January 2006 provider her 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that, not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims and given ample time to 
respond, but the RO also readjudicated the case by way of 
SSOCs issued in February 2007 and April 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal, because the timing error did not affect the essential 
fairness of the adjudication.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claims on appeal.  The RO 
has obtained the veteran's VA outpatient treatment records 
dated from November 1998 to June 2004, as well as medical 
records from his private physicians dated from 2002 to 2004.  
In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claims have been 
obtained and associated with the claims file, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  Since 
the claims herein are being denied, such issues are moot.  
Moreover, the Dingess information was provided in a February 
2008 letter.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

A.  DIC benefits

Pertinent law and regulations provide that a surviving child 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service-
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving child of a 
veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death, or the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final decisions; or (3) the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated disabling for a period 
of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

"Entitled to receive" means that, at the time of death, the 
veteran had a service-connected disability rated as totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16.

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran in a claim had never 
established entitlement to VA compensation for service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it was determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled to receive section 1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran actually had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation for the required period or 
would have established such a right if not for the commission 
of CUE by VA.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit Court revised the stay order and directed VA to 
process all claims for DIC under section 1318, including 
"hypothetical entitlement" claims, except for those in 
which a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  See Chairman's Memorandum No. 01-03-09 (April 8, 
2003). 

Since the temporary stay on section 1318 claims has been 
lifted with regard to this issue as raised in the present 
appeal, and the present claim arose after the veteran's death 
in 2004, the Board will proceed with consideration of the 
appellant's claim for entitlement to DIC under 38 U.S.C.A. § 
1318. 

The official death certificate reflects that the veteran died 
on September [redacted], 2004, due to myocardial infarction, with 
diabetes mellitus and coronary artery disease listed as 
conditions leading to the immediate cause of death.  At the 
time of the veteran's death, the veteran was receiving non-
service-connected disability pension, but he did not have any 
service-connected disabilities.  

Given the foregoing, the Board finds it is clear the veteran 
did not have any service-connected disabilities rated totally 
disabling since his release from active duty, and he had not 
been rated totally disabled for a continuous 10-year period 
prior to his death.  In addition, the evidence does not show 
the veteran was a former POW.  

The Board has considered whether the veteran was "entitled 
to receive" compensation for a service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediately preceding his death.  See 38 C.F.R. 
§ 3.22(b).  In this regard, we note that, prior to his death, 
the veteran sought entitlement to service connection for 
several disabilities which he believed were related to his 
military service.  However, entitlement to service connection 
for the veteran's claimed disabilities was denied in a July 
2004 rating decision, and he did not initiate an appeal as to 
the RO's decision before he died.  In addition, there is no 
evidence or allegation that the veteran would have been 
entitled to receive a total rating but for CUE in a rating 
decision issued during his lifetime; nor has there been any 
additional evidence submitted which provides a basis for 
reopening any claim finally decided during his lifetime.  

Therefore, the Board finds that none of the circumstances 
specified in 38 C.F.R. § 3.22(b) under which a veteran might 
have been entitled to receive compensation is shown to be 
applicable in this case.  

The Board is sympathetic toward the veteran's minor child, 
J.R.I., in having lost his father.  However, we are 
constrained to follow the provisions of law governing the 
issue before us.  The Court has held that, when the law and 
not the evidence is dispositive, a claim for entitlement to 
VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit of the lack 
or lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As the law is dispositive of 
the issue with regard to this matter, the benefit-of-the-
doubt doctrine is not for application, and the appeal must be 
denied.  

B.  Non-service-connected death pension

The law provides VA pension payments for the surviving child 
of a wartime veteran, provided the surviving child's income, 
or the income of the surviving child and any person who is 
legally responsible for the child's support, does not exceed 
certain limits.  38 U.S.C.A. § 1542; 38 C.F.R. §§ 3.3, 3.25.

Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child under 38 C.F.R. § 3.23(a)(5), and the 
sum of the annual income of such child an the annual income 
of such person, or the maximum annual pension rate under 
paragraph (b) of this section, whichever is less.  38 C.F.R. 
§ 3.24(c).  

Pertinent regulations provide that improved death pension 
benefits will not be granted to individuals whose countable 
annual income exceeds applicable income limitations.  Under 
the provisions of 38 C.F.R. § 3.271, payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which it is received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
the Social Security Administration (SSA) is not excluded 
under 38 C.F.R. § 3.272.

The rates of death pension benefits are published in tabular 
form in Appendix B of the Veterans Benefits Administration 
Adjudication Manual M21-1 (M21-1), and are given the same 
force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21.  The rates for the pertinent 
years are as follows: 

Effective December 1, 2004, the maximum allowable pension 
rate (MAPR) for a surviving child was $1,734.  Effective 
December 1, 2005, the MAPR for a surviving child was $1,806.  
It was increased to $1,866 effective December 1, 2006.  See 
M21-1, part I, Appendix B.  

The facts in this case are not in dispute.  The appellant 
filed a claim for improved death pension benefits on behalf 
of J.R.I., the veteran's son.  Information in the claims 
folder reveals that the veteran's child was in receipt of 
Social Security benefits in the amount of $683 per month, 
beginning in September 2004, and $700 per month, beginning in 
December 2004.  On her November 2004 application for death 
benefits, the appellant did not report any income for 
herself.  The Board is not aware of any diminution of the SSA 
payments in more recent years. 

Given the foregoing, the Board finds that the income the 
veteran's child receives from SSA is in excess of the maximum 
amount set by law which a surviving child could receive and 
still be entitled to improved death pension benefits.  
Although the Board is sympathetic to the appellant's need for 
money to provide for herself and the veteran's child, the 
Board is bound by the noted income limitations which have the 
force of regulation, and which the Board has no authority to 
disregard.  Further, the Board lacks the legal authority to 
grant the benefit the appellant seeks, because the law, and 
not the facts, is dispositive in this case.  As the law 
authoritatively determines this matter, the benefit-of-the-
doubt doctrine is not for application and the claim must be 
denied.  See Sabonis, supra.

C.  Accrued benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
surviving children may be paid periodic monetary benefits to 
which the veteran was entitled at the time of death, and 
which were due and unpaid, based on existing rating decisions 
or other evidence that was on file when the veteran died.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 
(2007).  (The Board notes in passing that 38 U.S.C.A. § 
5121(a) was amended to remove a previous two-year limitation 
on the receipt of accrued benefits, effective for deaths 
occurring on or after December 16, 2003.  See Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651.)

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
by a surviving child shall include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. § 
3.152(b).

The Federal Circuit Court has made it clear that, in order to 
support a claim for accrued benefits, the veteran must have 
had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).

In this case, the veteran died in September 2004.  Review of 
the record reveals the appellant filed a claim for DIC 
benefits, including accrued benefits, within one year of his 
death, in November 2004.  However, at the time of the 
veteran's death, he did not have any service-connected 
disabilities; nor did he have a claim for periodic VA 
benefits pending.  In this regard, the Board again notes 
that, before the veteran died, he attempted to establish 
entitlement to service connection for several disabilities 
which he believed were related to his military service.  
However, the RO denied the veteran's claims in a July 2004 
rating decision, and the veteran did not appeal the RO's 
decision before his death.  As a result, the Board finds the 
veteran did not have any claims pending at the time of his 
death, as his service connection claims had been disallowed 
by the RO and were not appealed prior to his death.  See 
38 C.F.R. § 3.160 (c), (d).  

Therefore, because the veteran did not have any service-
connected disabilities or any pending claims at the time of 
his death, the appellant is not legally entitled to accrued 
benefits on behalf of the veteran's minor child, J.R.I.  See 
38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  The law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue, and therefore the appellant's claim must be 
denied because of the absence of legal entitlement under the 
law.  See Sabonis, supra at 430.


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318, for the veteran's 
minor child, J.R.I., is denied.  

Entitlement to non-service-connected death pension benefits 
for the veteran's child is denied.

Entitlement to accrued benefits is denied, as a matter of 
law.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


